Citation Nr: 1702451	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-03 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of the disability rating for bilateral hearing loss from 20 percent to noncompensable (zero percent) effective June 1, 2009, was proper.

2.  Entitlement to an increased disability rating for bilateral hearing loss.  
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating of hearing loss from 20 percent to noncompensable (zero percent) effective June 1, 2009.  Also on appeal is an April 2010 rating decision, which denied an increased rating for hearing loss.  The Board notes that the issues of whether the reduction was proper and whether an increased rating is warranted are separate issues and are, therefore, not combined into a single issue in this appeal.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) ("this is a reduction case, not an increase case"); see also Green v. Nicholson, 21 Vet. App. 512 (2006) (citing Dofflemyer, 2 Vet. App. at 279-80).  

In this regard, the RO did not issue a statement of the case (SOC) addressing the reduction issue.  The issuance of an SOC, however, is not an absolute requirement for the acceptance of a substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Accordingly here, the Board finds, especially in light of the favorable disposition of the issue, that the Veteran will not be prejudiced by proceeding without issuance of an SOC.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2016.  

At the Board hearing, the Veteran explained that he was not working, but was trying to find a job.  Board Hr'g Tr. 8, 12.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16; Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

At the Board hearing, the Veteran also indicated that he has had frequent ear infections since service.  Board Hr'g Tr. 9.  His statement appears to be an intent to file a claim of service connection for those symptoms (or, more accurately, a petition to reopen a prior claim for such).  The RO has not notified the Veteran and his representative of the information necessary to complete the appropriate application form.  Therefore, the Board does not have jurisdiction over the issue, and it must be referred to the RO for appropriate action.  See 38 C.F.R. § 3.155(b)(3) (as in effect since March 24, 2015).  

The rating reduction issue is addressed in the decision below.  The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion following the decision and is REMANDED to the RO.


FINDING OF FACT

It is not established that there was an actual improvement in the Veteran's bilateral hearing loss disability, which is reasonably certain to be maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

The reduction of the disability rating for bilateral hearing loss from 20 percent to noncompensable effective June 1, 2009, was not proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2009 rating decision, the RO reduced the disability rating of bilateral hearing loss from 20 percent to noncompensable effective on June 1, 2009.  The Veteran disputes this reduction.  He maintains that his hearing has gotten worse, not better, since filing a claim for an increased rating in August 2008. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

(1) Due Process

When a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

(2) Improvement

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  

"[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

B.  Discussion

In this case, the Board finds that the 20 percent disability rating for bilateral hearing loss was not properly reduced.  

(1) Due Process

The Veteran filed a claimed for an increased rating in August 2008.  After developing the claim, including a VA examination in October 2008, the RO issued a rating decision in November 2008 proposing to reduce the Veteran's 20 percent rating for bilateral hearing loss to noncompensable.  

In the proposed rating notice, the RO advised the Veteran that he had (1) 60 days to present additional evidence and (2) that he had 30 days to request a predetermination hearing.  The RO also notified the Veteran that this reduction would reduce his overall disability rating (for his combined service-connected disabilities) from 30 percent to 10 percent.  

The Veteran filed a statement later in November 2008 disagreeing with the proposed reduction and requesting a personal hearing.  The Veteran then submitted further information, and a further VA examination was conducted in January 2009.  A conference with an RO Decision Review Officer, instead of a formal hearing, was held in February 2009.  

Next, the RO issued a final rating decision in March 2009 reducing the rating to noncompensable effective June 1, 2009.  (The Board notes that this date is greater than 60 days after the last day of the month in which a 60-day period from the date of March 2009 notice to the Veteran of the final action expired.)  The Veteran filed a notice of disagreement later in March 2009 disagreeing with this decision.  

The Board finds that the RO's actions satisfied all procedural requirements under 38 C.F.R. § 3.105, and the Veteran timely appealed the reduction.  Accordingly, the remaining question is whether a reduction is warranted based on the evidence of record.  

(2) Improvement

The 20 percent disability rating was assigned in a July 2006 rating decision effective from March 25, 2005.  This was done under Diagnostic Code 6100 for evaluating hearing loss.  See 38 C.F.R. § 4.85.  Thus, it was not in effect for five years or more.  Nonetheless, the facts of this case do not establish that the bilateral hearing loss disability underwent an actual improvement under the ordinary conditions of daily life.  

The last VA examination conducted prior to the reduction was completed in June 2006.  At that time, the Veteran complained of difficulty hearing and understanding speech, particularly from women, over the telephone, and in the presence of background noise.  Audiometry results were as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
55
95
100
70
LEFT
25
35
60
65
46

Speech discrimination scores were 64 percent right ear and 76 percent left ear.  

In November 2008, the Veteran underwent a private audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
60
95
100
76
LEFT
40
50
65
75
58

Speech discrimination scores were not stated.  

Prior to that, in October 2008, the Veteran underwent the VA audiological examination on which the RO originally based the reduction.  He described the symptoms of a decrease in hearing, such as asking others to repeat themselves.

His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
60
100
105
74
LEFT
45
50
70
65
58

Speech discrimination scores were 88 percent right ear and 92 percent left ear.  

Also in October 2008, a coworker wrote a supporting letter.  He explained that he had worked with the Veteran for more than 12 years.  He explained that he noticed the Veteran to have had a problem hearing normal speech, and some sounds he did not hear at all.  When the Veteran was assigned to one of his projects, he had to make sure to go over all the instructions with the Veteran.  

In January 2009, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
55
95
100
71
LEFT
25
30
60
65
45

Speech discrimination scores were 72 percent right ear and 92 percent left ear.  

Also in January 2009, the Veteran underwent a private audiological examination for his employer.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
85
100
100
100
96
LEFT
80
80
95
100
89

Speech discrimination scores were not stated.  

In March 2009, the Veteran underwent a VA Audiology outpatient consultation.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
55
80
105+
105+
86+
LEFT
55
75
80
85
74

It was noted that the reliability of these results were judged as poor due to inter-test inconsistencies.  Speech discrimination testing was conducted, but not using the Maryland CNC test.  

In February 2010, the Veteran underwent a private audiological examination for his employer.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
70
90
100
100
90
LEFT
60
65
80
85
73

Speech discrimination scores were not stated.  

Several days later in February 2010, the Veteran underwent another private audiological examination for his employer.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
55
85
105
110
89
LEFT
50
60
70
75
64

Speech discrimination scores were not given.  

In March 2010, the Veteran underwent a VA audiological examination.  He described the symptoms as a decrease in hearing, such as asking others to repeat themselves.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
65
100
100
75
LEFT
35
55
70
80
60

Speech discrimination scores were 88 percent right ear and 88 percent left ear.  

At an October 2012 VA Audiology consultation, it was noted that the Veteran had a history of questionable reliability.  

In February 2013, the Veteran underwent a private audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
105
105
--
120
--
LEFT
80
80
--
95
-

Speech discrimination scores were not given in percentages and do not indicate that the Maryland CNC test was used.  The audiologist noted that the Veteran was able to hear sound, but was unable to understand words; speech discrimination could not be done.  

In January 2016, the Veteran underwent a VA audiological examination.  The VA examiner did not report any testing results because the Veteran did not respond consistently to pure tone or speech stimuli during the examination.  He was reinstructed with no improvement.  According to the examiner, the Veteran's admitted pure tone average was 40 dB above his admitted speech reception threshold in the right ear and 30 dB above his admitted speech reception threshold in the left ear, which is consistent with non-organic hearing loss.  The VA examiner further noted that the Veteran has a history of inconsistent/unreliable test results.

Most recently, at the October 2016 Board hearing, the Veteran testified that his hearing in everyday life was "bad."  Board Hr'g Tr. 3.  For example, he had trouble in restaurants with music on and everybody talking, and his wife would have to order with the waitress.  Board Hr'g Tr. 8.  He had hearing aids, and they helped, but sometimes he would still have trouble when they picked up interference and other noises.  Board Hr'g Tr.  He also had trouble hearing if someone was behind him, and he had difficulty communicating with his co-workers when still working.  Board Hr'g Tr. 8.  His wife testified that she would call to him, but they would get into arguments because he did not hear her.  Board Hr'g Tr. 6.  Also, he turned up the television volume "high, real loud."  Board Hr'g Tr. 7.  

These facts do not show a material improvement in the condition which is reasonably certain to be maintained under the ordinary conditions of life.  Instead, the audiometry results tend to reflect similar ranges of audiometry puretone thresholds.  The specific thresholds at various frequencies changed from examination to examination, but this is not indicated to represent a material improvement.  Moreover, the Veteran subjectively testified at the Board hearing that his hearing has not improved, but has worsened.  The March 2009 VA examination, October 2012 VA Audiology consultation, and January 2016 VA examination call into question the reliability of the hearing test results, which could be an indication that the Veteran's testimony is an unreliable indicator of the severity of his hearing loss.  However, for purposes of resolving this issue, it is not made clear which testing results are unreliable and to what extent the results may be inflated.  As such, the Board will resolve all reasonable doubt in this favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) and find that a material improvement in the condition, which is reasonably certain to be maintained under the ordinary conditions of life and work, is not shown by a preponderance of the evidence.  

Thus, the reduction in the disability rating from 20 percent to noncompensable was not proper, and the 20 percent rating must be restored effective June 1, 2009.  Accordingly, the appeal, to this extent, is granted.  


ORDER

As the disability rating of bilateral hearing loss was not properly reduced from 20 percent to noncompensable (zero percent) effective June 1, 2009, restoration of the 20 percent rating as of that date is granted.


REMAND

The claim for an increased rating for bilateral hearing loss must be remanded for further development and adjudication.  

The RO below adjudicated the issue as entitlement to a compensable rating for bilateral hearing loss.  The Board herein above reinstates the 20 percent rating for bilateral hearing loss.  The RO has not addressed whether a rating higher than 20 percent may be warranted.  

Furthermore, the VA medical records currently associated with the claims file are incomplete.  Most notably, the Veteran underwent a VA Audiology consultation in August 2008.  The consultation report states that "complete audiometric data can be obtained under tools/audiogram display."  Those results, at present, are not included in the claims file.  Accordingly, upon remand, they should be so associated.  

Finally, there has been some question as to the reliability of audiometric testing throughout the appeal period.  A March 2009 VA Audiology consultation, October 2012 consultation, and a January 2016 VA examination specifically state this.  However, no explanation is given as to whether any other results might be inflated or invalid and, if so, how and to what extent.  The Board finds that a new VA examination is needed to evaluate the severity of the Veteran's current hearing impairment and to address this reliability issue.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to audiometric testing data, such as in August 2008, that is not currently associated with the claims file.  The request should include non-electronic and/or archived paper records marked as "scanned" in to the electronic database.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected bilateral hearing loss.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's bilateral hearing loss condition.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including under the ordinary conditions of daily life.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the reliability of the past (and current, if applicable) audiometric testing.  For instance, a March 2009 VA Audiology consultation, October 2012 consultation, and a January 2016 VA examination indicate a history of inconsistent/unreliable test results.  Accordingly, the examiner is asked to clarify, to the extent possible, which prior test results were unreliable, how they were unreliable, and, if possible, which tests may be considered reliable.  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including the theory of referral for extraschedular consideration.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


